WIGGINTON, Judge.
The only apparent issue for review on appeal is the sufficiency of the evidence to support appellant’s conviction. However, since appellant’s trial counsel did not raise that issue below by filing a motion for judgment of acquittal at the close of the State’s case and at the close of all of the evidence, a challenge of sufficiency of the evidence cannot be heard on appeal. Compare City of Miami v. Swift, 481 So.2d 26 (Fla. 3d DCA 1985) and Fla.R.Crim.P. 3.380.
AFFIRMED.
JOANOS and ZEHMER, JJ., concur.